FILED
                            NOT FOR PUBLICATION                             OCT 21 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAVID KISSI,                                     No. 12-57138

               Plaintiff - Appellant,            D.C. No. 2:12-cv-07540-JFW-
                                                 MRW
  v.

BANK OF AMERICA, Countrywide;                    MEMORANDUM*
SPECIALIZED LOAN SERVICING,
LLC,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       David Kissi appeals pro se from the district court’s judgment dismissing his

action alleging claims in connection with a foreclosure. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s finding that it

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
lacked subject matter jurisdiction. Carolina Cas. Ins. Co. v. Team Equip., Inc., 741
F.3d 1082, 1086 (9th Cir. 2014). We affirm.

      The district court properly determined that Kissi failed to allege facts

sufficient to establish subject matter jurisdiction because he alleged only state law

claims in his complaint and failed to allege diversity of citizenship. See 28 U.S.C.

§§ 1331, 1332(a)(1); see also Provincial Gov’t of Marinduque v. Placer Dome,

Inc., 582 F.3d 1083, 1086-87 (9th Cir. 2009) (discussing requirements for federal

question jurisdiction under § 1331); Kuntz v. Lamar Corp., 385 F.3d 1177, 1181-

82 (9th Cir. 2004) (addressing diversity of citizenship under § 1332). We treat the

judgment as a dismissal without prejudice. See Kelly v. Fleetwood Enters., Inc.,

377 F.3d 1034, 1036 (9th Cir. 2004) (dismissals for lack of subject matter

jurisdiction should be without prejudice).

      Appellees’ motion for judicial notice, filed on February 14, 2014, is denied

as unnecessary.

      AFFIRMED.




                                             2                                   12-57138